PER CURIAM.
The appellant was one of two defendants to appellees’ complaint alleging negligence by the two defendants. Upon trial of the case the jury found for the plaintiffs and against the defendant-appellant only.
The appellant urges first that the verdict is inconsistent because the jury could not have found appellant liable without also finding the other defendant liable, and that therefore the judgment entered upon the verdict must be reversed.
The defendants were charged, in substance, with failing to perform a common duty each owed to appellee Jan Rosene. They were therefore charged with being joint tort-feasors. 1 Harper and James, Torts, § 10.1 at 692-693. Appellant has not demonstrated error under its first point since a plaintiff can take a judgment against one or both defendants charged with being joint tort-feasors. Colle v. Atlantic Coast Line R. Co., 153 Fla. 258, 14 So.2d 422 (1943).
Appellant’s other points, including the point that the evidence was insufficient to support the verdict, are not well taken.
Affirmed.